EXHIBIT 10.1

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

This license agreement (this "Agreement") is made as of the 2nd day of April,
2015.

 

BETWEEN:

 

VIP-PATIENT, LLC, a Limited Liability Company formed under the laws of the state
of Delaware, having its principal place of business at c/o Lee H. Durst, Esq.
THE DURST FIRM 220 Newport Center Drive, Suite 11285, Newport Beach, California
92660;

 

(hereinafter referred to as "Licensor"),

 

-and-

 

NEW GLOBAL MEDICAL, INC. a corporation formed under the laws of the state of
Wyoming, having its principal place of business at, Suite 4217 - 109 East 17th
Street, Cheyenne, Wyoming 82001

 

(hereinafter referred to as "Licensee" or "NGMI").

 

-and-

 

NEW GLOBAL ENERGY, INC. a corporation formed under the laws of the state of
Wyoming, having its principal place of business at Suite 4217 - 109 East 17th
Street, Cheyenne, Wyoming 82001

 

(hereinafter referred to as "NGEY").

 

WHEREAS:

 

A.

Licensor is the owner of all right, title and interest, including the
Intellectual Property Rights (as defined herein), in the Licensed Property (as
defined herein);

 

B.

Licensee is a wholly-owned subsidiary of NGEY; and,

 

 

C.

Licensor desires: to grant Licensee an initial exclusive, twenty (20) year
license to the Licensed Property; an exclusive twenty (20) year license to
utilize the Customized Licensed Property (as defined herein) in the Territory
(as defined herein), and Licensee desires to obtain such a license and pay
compensation and development fees to Licensor as specified herein.

 

 
1


--------------------------------------------------------------------------------




 

NOW THEREFORE, in consideration of the sum as described in 2.1 (Consideration)
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and in further consideration of the mutual undertakings
set forth herein, the parties herby agree as follows:

 

ARTICLE 1.

DEFINITIONS AND INTERPRETATION

 



1.1

Definitions. In this Agreement, the following words shall have the following
meanings:

 

 

 

"Affiliate" means, with respect to any person, any other person that directly or
indirectly controls, is controlled by, or is under common control with that
other person. For purposes of this definition, a person "controls" another
person if that person directly or indirectly possesses the power to direct or
cause the direction of the management and policies of that other person, whether
through ownership of securities, by contract or otherwise and "controlled by"
and "under common control with" have similar meanings.

 

 

 

"Agreement" means this agreement and all schedules and instruments in amendment
or confirmation of it; and the expressions "Article" and "Section" followed by a
number mean and refer to the specified Article or Section of this Agreement;

 

 

 

"Business Day" means a day, other than a Saturday, Sunday or statutory holiday,
when banks are generally open in the city of New York City, New York and
Toronto, Ontario, for the transaction of banking business.

 

 

 

"Claims and Losses" means any and all manner of actions, threatened actions,
choses in action, proceedings, hearings, claims, demands, losses (other than
loss of profits) , costs, damages and expenses (including legal fees on a
solicitor/client basis) which may be brought by or against or suffered,
sustained, paid or incurred by a person.

 

 

 

"Customized Licensed Property" means the VIP Patient Management Software System
["VPMS"], modified for NGMI and more fully described in Schedule "A" to this
Agreement along with any Updates thereto developed by Licensor and any
Documentation in respect thereof and including all Intellectual Property Rights
therein, excluding only the patent to the Customized Licensed Property;

 

 

 

"Documentation" means any and all system documentation, user manuals and other
such materials, whether in paper, disc, electronic or other format related to
the Licensed Property in final form that Licensor makes available to its
licensees or end-users;

 

 

 

"Licensee’s Business" has the meaning ascribed to such term in Section 2.1.

 

 

 

"Licensed Property" means the VIP Patient Management Software System more fully
described in Schedule "A" to this Agreement along with any Updates thereto
developed by Licensor and any Documentation in respect thereof and including all
Intellectual Property Rights therein, excluding only the patent to the Licensed
Property;

 

 

 

"Lien" means, with respect to any property, assets, claims or rights, any
encumbrance or title defect of whatever kind or nature, regardless of form,
whether or not registered or registerable and whether or not consensual or
arising by law (statutory or otherwise), including any mortgage, lien, charge,
pledge or security interest, whether fixed or floating, or any assignment,
lease, license, option, right of pre-emption, privilege, encumbrance, easement,
servitude, right of way, restrictive covenant, right of use or any other right
or claim of any kind or nature whatever which affects ownership or possession
of, or title to, or any interest in, or the right to use or occupy such
property, assets, claims or rights but excludes any restrictions at law.

 

 
2


--------------------------------------------------------------------------------




 



 

"Intellectual Property Rights" means all right, title and interest in and to all
information and technology in respect of the Licensed Property and the
Customized Licensed Property (including Updates thereto), including, but not
limited to, confidential information and trade secrets, improvements,
customizations and upgrades (whether or not patentable) , inventions, know -how,
show-how , designs, technologies, algorithms, source code, formulas, processes,
compositions of matter, computer programs, moral rights, trademarks, service
marks , trade names, and all forms of expressions of ideas and original works of
authorship that are the subject-matter of copyrights (Canadian or otherwise),
and, subject to Section 6.l(a) rights in favor of the Licensee, includes all
information or technology, whether conceived, developed, reduced to practice,
made, invented , created or acquired solely or jointly with others, whether or
not patentable, and all products and processes derived therefrom, excluding only
the patent to the Licensed Property;

 

 

 

"Knowledge" of any person means all information or facts actually known to a
senior officer of such person and information or facts which should be or ought
reasonably to have been known to such senior officer through the performance of
such senior officer's normal duties and responsibilities as a senior officer of
such person.

 

 

 

"Licensor Notice" has the meaning ascribed to such term in Section 2.6(b).

 

 

 

"Litigation" has the meaning ascribed to such term in Section 6. l(g).

 

 

 

"Material Adverse Effect" or "Material Adverse Change" means any effect or
change, respectively, that is or, as far as can reasonably be determined, is
likely to be materially adverse to the results of operations, financial
condition, assets, properties or business of the Licensor or the Licensee, as
the case may be.

 

 

 

"Net Revenues" are revenues collected by the Licensee from the Licensee 's
exploitation of the Customized Licensed Property, less (a) any bad debts or
uncollectible accounts, rebates, returns or volume discounts applied to reduce
the revenue otherwise generated by the Licensee, and (b) applicable taxes
charged and collected by the Licensee in accordance with prevailing laws or
regulations, such as retail sales, goods and services and harmonized sales taxes
, and (c) less commissions and reasonable operating expenses.

 

 

 

"Offer Notice" has the meaning ascribed to such term in Section 2.6(a).

 

 

 

"Permitted Assign" has the meaning ascribed to such term in Section 2.4.

 

 

 

"Permitted Transfer Period" has the meaning ascribed to such term in Section
2.6(d).

 

 

 

"Right of First Offer" has the meaning ascribed to such term in Section 2.6.

 

 

 

"Sub-Licensee" has the meaning ascribed to such term in Section 2.3.

 

 

 

"Subsidiary" of any person means any other person of which shares or other
equity units having ordinary voting power to elect a majority of the board of
directors or other individuals performing comparable functions, or which are
entitled to or represent more than 50% of the owners' equity or capital or
entitlement to profits, or owned beneficially or controlled directly or
indirectly, by any one or more of such first person and the Subsidiaries of such
first person , and shall include any other person in like relationship to a
Subsidiary as such first person.

 

 

 

"Term" has the meaning ascribed to such term in Section 2 .2.

 

 

 

"Territory" means the United States, Puerto Rico and Hawaii,

 

 
3


--------------------------------------------------------------------------------




 

 

"Third Party Acquirer" has the meaning ascribed to such term in Section 2.6.

 

 

 

"Third Party Transfer" has the meaning ascribed to such term in Section 2.5.

 

 

 

 

 

"Updates" means any corrections, enhancements, modifications, new versions or
new releases of the Licensed Property or the Customized Licensed Property which
Licensor makes generally available to its licensees, or directly to its own
customers, from time to time and at any time during the Term.

 

ARTICLE 2.

GRANT OF LICENSE AND TERM

 

2.1.

Grant of Exclusive License. Licensor hereby grants to Licensee, upon and subject
to the terms of this Agreement, an exclusive license to the Licensed Property
and the Customized Licensed Property for use in the Territory and develop its
own Business Plan, focused on the business of providing electronic medical
record services and electronic medical billing services (the "Licensee's
Business"). This grant includes no additional fee or cost for all Updates to the
Licensed Property as well as the right of Licensee to use the Documentation. For
greater certainty, the Licensor is responsible for training the Licensee or its
personnel in respect of the use of the Licensed Property. Licensor also grants
to Licensee, upon and subject to the terms of this Agreement, an exclusive right
to modify the Licensed Property to create the Customized Licensed Property for
use in the Territory.

 

 

2.2.

Term of Agreement. This Agreement and the rights and licenses hereby granted
shall be effective as of the date of this Agreement and continue for twenty (20)
years or until terminated, as provided herein (the "Term"). The parties
intention is to negotiate, in good faith, a long term renewal of this Agreement
prior to the end of the Term, and either party may notify the other party that
it so wishes to renew the Agreement and thereby extend the Term at any time
during the final year of the Term and the parties shall thereafter use their
reasonable commercial efforts to settle such an renewal prior to the end of the
Term.

 

 

2.3.

Sub-Licensing to Related Party. Licensee shall have the right , on notice to but
without requiring the consent of Licensor, to sub-license its right in the
Customized Licensed Property to Affiliates or Subsidiaries of Licensee (each a
"Sub-Licensee"), expressly according to the terms and conditions in this
Agreement , provided that each Sub-Licensee agrees to be bound by the terms and
conditions of this Agreement and in the event an action or inaction by a
Sub-Licensee, if such action or inaction were taken or not taken by Licensee,
does or would constitute a material breach under this Agreement, such action or
inaction by the Sub-Licensee shall constitute a material breach under this
Agreement and give rise to the Licensor's right to terminate this Agreement, and
the license granted hereby, in accordance with Section 11.1(c).

 

 

2.4.

Assignment to Related Party. Licensee shall have the right, with the written
consent of Licensor, which consent is not to be unreasonably withheld, to assign
or transfer this Agreement to an Affiliate or Subsidiary of Licensee (an
"Permitted Assign"), expressly according to the terms and conditions in this
Agreement, provided that the Permitted Assign agrees to be bound by the terms
and conditions of this Agreement.

 

 
4


--------------------------------------------------------------------------------




 

2.5.

Assignment or Transfer to Third Party. Subject to the Licensor 's Right of First
Refusal and Licensee's compliance with Section 2.6, Licensee shall have the
right to assign, transfer or otherwise dispose of all or any of its rights in
the Licensed Property or the Customized Licensed Property (a "Third Party
Transfer") to a third party who is not an Affiliate or Subsidiary of the
Licensee.

 

 

2.6.

Right of First Offer. The Licensee may consummate a Third Party Transfer
pursuant to a bona fide offer from a third party who is not an Affiliate or
Subsidiary of the Licensee (a "Third Party Acquirer"), provided the Licensee
first shall have offered to assign, transfer or otherwise dispose of its rights
in the Customized Licensed Property subject to the Third Party Transfer to
Licensor upon the same terms and conditions as contained in the offer from the
Third Party Acquirer in compliance with this Section 2.6 and the Licensor shall
have failed to elect to purchase or otherwise acquire the rights in the
Customized Licensed Property forming the subject of the Third Party Transfer as
provided in this Section 2.6.

 

 

(a)

At least sixty (60) days prior to consummating a Third Party Transfer the
Licensee shall deliver a written notice (the "Offer Notice") to Licensor. The
Offer Notice shall disclose in reasonable detail the rights in the Licensed
Property forming the subject of the proposed Third Party Transfer and the
proposed terms and conditions of the Third Party Transfer, including, without
limitation, the proposed price at which the subject rights in the Customized
Licensed Property are proposed to be transferred, the proposed payment terms,
and the identity of the proposed transferee. The inclusion of the foregoing
items in the Offer Notice shall constitute a representation and warranty by the
Licensee that the unaffiliated third party's offer is bona fide in all respects.

 

 

   

(b)

Licensor shall elect either to decline to purchase or otherwise acquire all of
the rights in the Customized Licensed Property forming the subject of the
proposed Third Party Transfer or to purchase or otherwise acquire all of the
rights in the Customized Licensed Property forming the subject of the proposed
Third Party Transfer at the price and on the terms specified in the Offer Notice
by delivering written notice (the "Licensor Notice ") of such election to the
Licensee as soon as practicable but in any event within forty-five (45) days
after its receipt of the Offer Notice. A failure to provide the Licensor Notice
within the time required shall be deemed an election to decline the offer set
out in the Offer Notice.

 

 

   

(c)

If Licensor has elected to purchase all of the rights in the Customized Licensed
Property forming the subject of the proposed Third Party Transfer from Licensee,
the purchase or other form of acquisition of such rights in the Customized
Licensed Property shall be consummated as soon as practicable after delivery of
the Licensor Notice, but in any event within ten (10) days after Licensee's
receipt of the Licensor Notice.

 

 

   

(d)

In the event that Licensor does not elect to purchase all of the rights in the
Customized Licensed Property forming the subject of the proposed Third Party
Transfer, Licensee may, within thirty (30) days after the earlier of: (i)
Licensee's receipt of the Licensor Notice in which Licensor notifies Licensee
that it does not elect to purchase all of the rights in the Customized Licensed
Property forming the subject of the proposed Third Party Transfer; or (ii) the
expiration of forty-five (45) day pursuant to Section 2.6(b) (the "Permitted
Transfer Period"), Licensee may consummate a Third Party Transfer to one or more
third parties at a price and on terms no more favorable to the transferees
thereof than offered to Licensor in the Offer Notice. Any rights in the
Customized Licensed Property not transferred during the Permitted Transfer
Period shall be reoffered to Licensor under this Section 2.6 prior to any
subsequent Third Party Transfer.

 

 
5


--------------------------------------------------------------------------------




 

 

(e)

Notwithstanding the provisions of Section 2.6(a) to Section 2.6(d), no Third
Party Transfer of rights in the Customized Licensed Property to a third party
who is not an Affiliate or Subsidiary of the Licensee shall be permitted under
this Section 2 .6 unless :

 

   

(i)

Licensee has certified in writing to Licensor that it has fully complied with
the terms and provisions of this Section 2.6 relating to a Third Party Transfer
and has provided to Licensor such evidence of such compliance as Licensor may
reasonably request;

   

 

     

(ii)

the proposed transferee has executed and agreed in writing to be bound by the
provisions of this Agreement, but for greater certainty, it being recognized
that any Third Party Acquirer would not be obliged to make any payments under
Article 3 that have already been made by Licensee; and,

   

 

     

(iii)

From and after the consummation of a Third Party Transfer, the Licensee shall
have no further obligation to the Licensor with respect to the Customized
Licensed Property forming a part of the Third Party Transfer.

 

ARTICLE 3.

CONSIDERATION

 

3.1.

License Fee Payments. In consideration for Licensor granting Licensee the rights
as set forth herein and for services provided to Licensee for the revisions and
modifications required to the Licensed Property to create the Customized
Licensed Property and to conform it to the regulatory and market specific
requirements of the Territory, Licensee shall make or arrange for the following
License Fee Payments to Licensor :

 

 

(a)

Cash. Licensee shall pay Licensor the sum of five hundred thousand US dollars
[US$ 500,000.00]. Payment of this cash portion of the fee is subject to and
conditioned upon the acquisition of sufficient investment capital in the form of
debt or equity to pay this fee and fund the first year of operation under this
license.

 

 

   

(b)

Stock. Licensee shall pay Licensor five hundred thousand [500,000] common shares
of NGEY.

 

 

   

(c)

Warrants. Licensee shall pay Licensor warrants which allow the holder to
purchase up to one million, one hundred thousand (1,100,000) of the NGEY 'S
common shares, exercisable for a period of three years from the date of this
Agreement at a price equal to 50% of the average closing price for NGEY's common
shares for the period of 20 trading days prior to the date of the exercise. (The
number of shares represented by the warrants issued to both AHI and YIP-Patient
LLC, together must equal 20% of the fully diluted number of shares of NGEY, as
of the date of this agreement.)

 

 

   

(d)

Ongoing Consideration. Licensee shall pay to Licensor or as Licensor may
otherwise direct, on a monthly basis, in arrears, revenue participation equal to
twenty five percent [25.0%] of Net Revenues collected by Licensee in the
preceding month. Monthly payments shall be accompanied by a statement prepared
by Licensee reflecting how the revenue participation monies paid that month were
determined.

 

3.2.

Spin off of NGMI. NGEY agrees to allow the management of NGMI to spin off NGMI's
business units in an IPO or a similar 'going public' transaction. Licensor will
exchange its revenue participation rights for a fully diluted ownership of not
less than 65% of newly created entity immediately prior to any 'going public '
transaction subject to negotiation with the registered investment banking or
advisory firm associated with the transaction . Licensor commits that a spin off
transaction will not occur unless the market conditions support such a
transaction.

 

 
6


--------------------------------------------------------------------------------




 

ARTICLE 4.

COVENANTS AND DUTIES OF THE LICENSEE

 

4.1.

Use of Licensed Property. Licensee acknowledges that Licensor is the owner of
the Licensed Property and further acknowledges the obligation of Licensee to
only use the Customized Licensed Property in connection with the Licensee's
Business and to use reasonable commercial efforts to cause all Sub-Licensees to
comply with the foregoing.

 

 

4.2.

Use Outside Territory by Licensor. Licensee acknowledges the license granted
hereunder is exclusive to the Territory and that the Licensor is permitted to
use, develop, distribute and improve the Licensed Property outside the
Territory, including the sub-license, assignment or transfer of the Licensed
Property to an Affiliate or Subsidiary of the Licensor for exclusive use ,
development, distribution and improvement outside the Territory.

 

 

4.3.

No Contest. Licensee shall not dispute or contest for any reason whatsoever ,
nor shall it allow any Sub-Licensee to dispute or contest, either directly or
indirectly , the ownership of the Licensed Property or the use, development,
distribution or improvement by Licensor or its Affiliates or Subsidiaries under
Section 4.2, nor directly or indirectly dilute or depreciate or attempt to
dilute or depreciate the value of the benefits and advantages attaching to the
Licensed Property, nor counsel, procure or assist anyone else to do any of such
acts.

 

 

4.4.

No Depreciating Value. Licensee shall not intentionally do or suffer to be done
any act, including any advertising or promotion, which has the effect of
depreciating the value of, or bringing into disrepute, or otherwise reflecting
negatively on, the Licensed Property.

 

ARTICLE 5.

COVENANTS AND DUTIES OF LICENSOR

 



5.1.

Exclusivity of Territory. Licensor acknowledges that the license granted
hereunder is exclusively granted to Licensee for use in the Territory and that
Licensor shall not sell, transfer, license, grant, assignment or otherwise
dispose of all or any of the Licensed Property to any person in the Territory
and further acknowledges that nether Licensor, nor any Affiliate or Subsidiary
of Licensor is permitted to use the Licensed Property or the Customized Licensed
Property in the Territory, other than in connection with any development or use
done in conjunction with Licensee .

 

 

5.2.

No Inconsistent Uses. Licensor acknowledges and agrees that it shall not use,
license or sub license the Licensed Property or the Customized Licensed Property
in any way which may diminish the value of this Agreement (and the license
granted herein) to the Licensee or which are inconsistent with the rights
granted to the Licensee under this Agreement.

 

 

5.3.

Rights to License. Licensor does have at the time of this Agreement and shall
continue to have during the entire term of this Agreement, with no commercial
interruption to the Licensee, the rights necessary to assign and grant the use
of the Licensed Property and the Customized Licensed Property to the Licensee as
set out herein.

 

 
7


--------------------------------------------------------------------------------




 

5.4.

Error Corrections. Licensor shall diligently investigate and use reasonable
commercial efforts to correct any error in the Licensed Property and the
Customized Licensed Property reported to it in writing by Licensee and
determined by Licensor, acting reasonably, to be an error in the Licensed
Property or the Customized Licensed Property. These services shall be provided
at no additional cost to Licensee. However, if Licensor determines in good faith
that any error reported by Licensee is not an error in the Licensed Property or
the Customized Licensed Property per se, or was an error caused by the improper
use of the Licensed Property or the Customized Licensed Property by Licensee,
Licensee shall promptly pay Licensor for its services in investigating and
correcting such error at Licensor's then-current consulting rates.



 

ARTICLE 6.

REPRESENTATIONS AND WARRANTIES OF LICENSEE

 

6.1.

Representations and Acknowledgements of Licensee. The Licensee hereby
represents, warrants and acknowledges as follows:

 



 

(a)

License Does Not Grant Licensee Ownership. Licensee acknowledges that this
Agreement does not grant, and that Licensee does not have, any ownership or
title in or to the Licensed Property; provided, however, that Licensee may own
the Intellectual Property Rights accretive to the Customized Licensed Property
after the date hereof resulting from the exclusive efforts of the Licensee.

 

 

   

(b)

Exclusive Licenses. Licensee acknowledges that the license granted by this
Agreement is exclusive in the Territory, and that the Licensor may enter into
license agreements with any of its Affiliates or Subsidiaries for use outside
the Territory.

 

 

   

(c)

Organization and Good Standing. The Licensee has been duly organized and is
validly existing and in good standing under the laws of the state of Wyoming,
has qualified to do business and is in good standing in each jurisdiction where
the character of its properties or the nature of its activities makes such
qualification necessary and where failure to so qualify would have a Material
Adverse Effect on its ability to perform its obligations hereunder, and has full
power, authority and legal right to own its property, to carry on its business
as presently conducted, and to enter into and perform its obligations under this
Agreement.

 

 

   

(d)

Power and Authority; No Conflicts. The execution and delivery of this Agreement
by the Licensee and Licensee's performance of, and compliance with, the terms
hereof are within the power of Licensee and have been duly authorized by all
necessary corporate action on the part of the Licensee. Neither the execution
and delivery of this Agreement, nor the consummation of the transactions herein
contemplated to be consummated by Licensee, nor compliance with the provisions
hereof, will conflict with or result in a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, any of the
provisions of any law applicable to Licensee or its properties or the articles
or other organizational documents and agreements of the Licensee, or any of the
provisions of any contract or other instrument to which Licensee is a party or
by which it or its property is bound or result in the creation or imposition of
any material lien, charge or encumbrance upon any of its property pursuant to
the terms of any such contract or other instrument.

 

 

   

(e)

Consents. Licensee is not required to obtain the consent of any other party or
the consent, license, approval or authorization, or registration or declaration
with, any governmental authority, in connection with the execution, delivery or
performance by Licensee of this Agreement, or the validity or enforceability of
this Agreement against Licensee.

 

 
8


--------------------------------------------------------------------------------




 

 

(f)

Due Execution and Delivery. This Agreement has been duly executed and delivered
by Licensee and constitutes a legal, valid and binding instrument enforceable
against Licensee in accordance with its terms (subject to applicable insolvency
laws and to general principles of equity).

 

 

   

(g)

No Litigation. To the best of the Knowledge of the Licensee, there is no action,
suit, proceeding or investigation, at law or in equity, by any person nor any
arbitration, administrative or other proceeding by or before any government
authority (collectively "Litigation") pending, or, to the Knowledge of the
Licensee, threatened in writing against or affecting Licensee or any of its
respective properties or rights or any of its assets which would affect the
consummation of the transactions contemplated herein or would have or, as far as
can be reasonably determined, is reasonably likely to have a Material Adverse
Effect on Licensee .

 

 

   

(h)

No Default. To the Knowledge of Licensee, Licensee is not now in default under
any contract or other instrument to which Licensee is a party or by which it or
its properties is or are bound, or with respect to any order of any court,
administrative agency , arbitrator or governmental authority, which would have a
Material Adverse Effect on the obligations of Licensee, taken as a whole,
contemplated hereunder; and to the best of Licensee's Knowledge, no event has
occurred which with notice or lapse of time or both would constitute such a
material default with respect to any such contract or other instrument or with
respect to any such order of any court, administrative agency, arbitrator or
governmental authority.

 

 

   

(i)

Documentation fulfilled. Licensee acknowledges that it has been provided with
all the information it has requested from Licensor and Licensee has no right
under this license agreement or any applicable law to rescind this Agreement by
reason of an alleged failure by Licensor to provide such requested disclosure.



 

ARTICLE 7.

REPRESENTATIONS AND WARRANTIES OF LICENSOR

 

7.1.

Representations and Acknowledgements of Licensor. The Licensor hereby
represents, warrants and acknowledges as follows:

 



 

(a)

Organization and Good Standing. Licensor has been duly organized and is validly
existing and in good standing under the laws of its jurisdiction of
incorporation, has qualified to do business and is in good standing in each
jurisdiction where the character of its properties or the nature of its
activities makes such qualification necessary and where failure to so qualify
would have a Material Adverse Effect on its ability to perform its obligations
hereunder, and has full power, authority and legal right to own its property, to
carry on its business as presently conducted, and to enter into and perform its
obligations under this Agreement.

 

 

   

(b)

Power and Authority; No Conflicts. The execution and delivery by Licensor of
this Agreement and Licensor's performance of, and compliance with, the terms
hereof are within the power of Licensor and have been duly authorized by all
necessary corporate action on the part of Licensor. Neither the execution and
delivery of this Agreement, nor the consummation of the transactions herein
contemplated to be consummated by Licensor, nor compliance with the provisions
hereof, will conflict with or result in a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, any of the
provisions of any law applicable to Licensor or its properties or articles or
other organizational documents and agreements of the Licensor, or any of the
provisions of any contract or other instrument to which Licensor is a party or
by which it or its property is bound or result in the creation or imposition of
any material lien, charge or encumbrance upon any of its property pursuant to
the terms of any such contract or other instrument.

 

 
9


--------------------------------------------------------------------------------




 

 

(c)

Due Execution and Delivery. This Agreement has been duly executed and delivered
by Licensor and constitutes a legal, valid and binding instrument enforceable
against Licensor in accordance with its terms (subject to applicable insolvency
laws and to general principles of equity).

 

 

   

(d)

Title and Validity. The Licensor:

 

   

(i)

is the owner of a bona fide, valid and enforceable year exclusive world-wide
license to exploit the Licensed Property, which license terminates on or about
December 31, 2035 and, which license includes the right to sub-license such
Licensed Property for various territories to third parties selected by Licensor
in its sole discretion and without need for approval from or consent of its own
licensor; and, is satisfied, having performed requisite due diligence, that the
licensor of the Licensed Property to it is the owner of all Intellectual
Property Rights in the Licensed Property; and,

   

 

     

(ii)

has the right to license the Licensed Property and the Customized Licensed
Property to the Licensee free and clear of any Liens, and the Licensed Property
and the Customized Licensed Property are hereby licensed to the Licensee free
and clear of any Liens.

 

 

(e)

Consents. Except for such consents and approvals as have been obtained, Licensor
is not required to obtain the consent of any other party or the consent,
license, approval or authorization, or registration or declaration with, any
governmental authority, in connection with the execution, delivery or
performance by Licensor of this Agreement, or the validity or enforceability of
this Agreement against Licensor.

 

 

   

(f)

No Litigation. Except as disclosed in writing by the Licensor to Licensee prior
to the date hereof, to the best of the Knowledge of the Licensor, there is no
Litigation pending, or, to the Knowledge of the Licensor, threatened in writing
against or affecting Licensor or any of its respective properties or rights or
any of its assets which would affect the consummation of the transactions
contemplated herein or would have or, as far as can be reasonably determined,
have a Material Adverse Effect on the Licensor or the ability of the Licensor to
grant the license as herein contemplated.

 

 

   

(g)

Due Qualification. Licensor has obtained or made all material licenses,
registrations, consents, approvals, waivers and notifications of creditors,
lessors and other persons, in each case, in connection with the execution and
delivery of this Agreement by Licensor and the consummation by Licensor of all
the transactions herein contemplated to be consummated by Licensor and the
performance of its obligations hereunder.

 

 

   

(h)

No Default. To the Knowledge of Licensor, Licensor is not now in default under
any contract or other instrument to which Licensor is a party or by which it or
its properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental authority, which would have a
Material Adverse Effect on the obligations of Licensor, taken as a whole,
contemplated hereunder, or on the Licensed Property or the Customized Licensed
Property; and to the best of Licensor's Knowledge , no event has occurred which
with notice or lapse of time or both would constitute such a material default
with respect to any such contract or other instrument or with respect to any
such order of any court, administrative agency, arbitrator or governmental
authority.

 

 
10


--------------------------------------------------------------------------------




 

ARTICLE 8.

LITIGATION AND INDEMNIFICATION

 

8.1.

Litigation; Infringement. In the event that Licensor or Licensee becomes aware
of actual or threatened infringement or violation of the Licensed Property or
the Customized Licensed Property, including, without limitation the development
of intellectual property rights similar to that of the Licensed Property or the
Customized Licensed Property, that party shall promptly notify the other parties
in writing. If Licensor commences an infringement action or other Litigation
against such third party infringer, Licensee shall have the right to join in and
participate in such action or proceeding at its own expense. If Licensor refuses
or fails to commence an infringement action or other Litigation against such
third party infringer within two months of Licensee requesting same, Licensee
shall have the right but not the obligation, to the sole conduct of all legal
and opposition proceedings and negotiations relating to the Licensed Property or
the Customized Licensed Property. In any event, Licensor and Licensee shall
assist one another and cooperate in any infringement or other Litigation
involving any Licensed Property or Customized Licensed Property at the other's
reasonable request without expense to the requesting parties.

 

 

8.2.

Expenses. Licensor and Licensee shall recover their respective reasonable actual
out-of-pocket expenses, or equitable proportions thereof, associated with any
Litigation or settlement thereof from any recovery made by either party. All
further amounts recovered shall be divided between the parties equitably, having
regard to the relative harm done to each of them for which the recovery was
made.

 

 

8.3.

Consultation. Licensor and Licensee shall keep each other informed of the status
of their respective activities regarding any actual, pending or threatened
Litigation or settlement thereof concerning the Licensed Property or the
Customized Licensed Property. In connection with the foregoing, each shall
provide the other with copies of all correspondence, court documents, settlement
agreements and all other relevant documents and agreements respecting the same.
Neither party may settle any Litigation without the prior written consent of the
other party, not to be unreasonably withheld or delayed.

 

 

8.4.

Limit on Authority. It is specifically understood that Licensor shall not have
the authority to accept legal service of process or have power to bind or commit
Licensee to any contractual obligations, and that Licensee shall not have the
authority to accept legal service of process or have power to bind or commit
Licensor to any contractual obligations.

 

 

8.5.

Indemnification. Licensee agrees to indemnify and hold Licensor and its
directors , officers, employees and agents harmless from and against any and all
Claims and Losses that may be suffered or incurred by or threatened against
Licensor as a result of or arising in connection with the use by Licensee or any
Sub-Licensee of the Licensed Property or the Customized Licensed Property.

 

 
11


--------------------------------------------------------------------------------




 

ARTICLE 9.

INTELLECTUAL PROPERTY INDEMNIFICATION

 

9.1

Intellectual Property Indemnification. Subject to the terms of this Agreement
and in addition to any other rights the Licensee may have in such circumstances,
Licensor hereby agrees to indemnify Licensee and/or any Sub-Licensee , Permitted
Assign or Third Party Acquirer or its or their employees or agents (in this
Article 9, individually an "Indemnified Party" and collectively the "Indemnified
Parties"), against any loss and damage ("Losses"), and any reasonable attorney's
fees and expenses with respect to the Indemnified Parties ' defense, resulting
from any suit or action ("IP Claim") brought against an Indemnified Party due to
infringement of any third party copyright , patent, industrial or intellectual
property rights or trade secret due to the use by an Indemnified Party of the
Licensed Property or the Customized Licensed Property in accordance with and
during the Term of this Agreement. Licensor shall not be obligated to defend or
be liable for Losses for such infringement claims which arise out of any
customization of the Licensed Property undertaken by either Licensor or an
Indemnified Party for the benefit of such Indemnified Party, save and except as
such customization is directly related to the Customized Licensed Property, or
results from an addition to or modification by an Indemnified Party of the
Licensed Property, or from use of the Licensed Property in a manner not
permitted hereunder, or from any use of any Licensed Property in combination
with other products, equipment, devices, software, systems or data not supplied
by Licensor, or from a combination of any Licensed Property or the Customized
Licensed Property with other products or items developed or made by third
parties if such infringement could have been avoided either by the use of the
Licensed Property or the Customized Licensed Property with commercially
acceptable non-infringing products or items, or by not making or composing such
combination of the products or items if not required or reasonably necessary for
purposes of the Licensee 's Business. Should any of the Licensed Property or the
Customized Licensed Property become or in Licensor's opinion are likely to
become , the subject of any such suit or action for infringement, Licensor may,
at Licensor's option, (I) procure for the Indemnified Parties the right to
continue using such Licensed Property or Customized Licensed Property, (2)
replace or modify such Licensed Property or Customized Licensed Property so that
it becomes non-infringing, or (3) terminate this Agreement and refund Licensee
the fees paid by the Licensee to the Licensor during the most recent 12 month
period to date of termination under this Agreement.

 

 

9.2

If any IP Claim is commenced against an Indemnified Party, then the Indemnified
Party shall provide: (i) written notice to Licensor within 10 days of Licensee
receiving actual notice of such IP Claim; (ii) exclusive control over the
defense and settlement of the IP Claim to Licensor, and (iii) proper and full
information and assistance to investigate, defend and settle any such IP Claim,
including trial and any appeals, at the cost and expense of the Licensor. Where
Licensor is obligated under Section 9.1 to defend the Indemnified Parties
against such IP Claims, Licensor shall take control of the defense and
investigation of the IP Claim, using such attorneys and other assistance as it
selects in its discretion.

 

 
12


--------------------------------------------------------------------------------




 

ARTICLE 10.

DISPUTE RESOLUTION

 

10.1.

Arbitration. All disputes that may arise in connection with this Agreement and
that are not settled in writing by the parties themselves shall be submitted to
arbitration under the rules and procedures as outlined herein.

 

 

10.2.

Unanimous Selection of Arbitrator. Either party may notify the other party in
writing, that such a dispute has arisen and of their conclusion that the dispute
is not resolvable between the parties. Within fourteen (14) days of such notice,
the parties shall attempt to mutually select a qualified person who will serve
as an arbitrator in order to resolve the dispute. If the parties are able to
choose such qualified person that qualified person shall meet with the parties
and collect evidence and information as the arbitrator deems appropriate within
thirty (30) days of accepting the appointment as an arbitrator. Within thirty
(30) days thereafter the arbitrator shall render a written decision regarding
the dispute.

 

 

10.3.

Single Arbitrator Not Selected. If the parties are unable to reach an agreement
as to one qualified person who shall serve as an arbitrator within the time
period as provided herein, then , within three (3) Business Days after the
expiration of said time period , each party shall select one qualified person
who shall serve as an arbitrator in this matter, and those two qualified persons
shall, within five (5) Business Days of the last qualified person to accept
appointment as an arbitrator, choose a third qualified person to serve as an
arbitrator. The three qualified persons chosen shall serve as an arbitration
board. Within thirty (30) days of the last qualified person accepting
appointment as an arbitrator, the arbitration board shall meet with the parties
and collect evidence and information as they deem appropriate. Within forty-five
(45) days thereafter the arbitration board shall render a written decision
regarding the dispute.

 

 

10.4.

Arbitration Board. Each arbitrator shall provide written confirmation to each
party that the arbitrator has no affiliation with either party or with the
attorneys for the parties, has no conflict of interest in acting as an
arbitrator for the parties, will listen fairly to all of the evidence,
statements and position of the parties, will not advocate a position of any one
party and will render a decision in a fair and impartial manner. Unless
otherwise provided by the arbitrator(s), all costs charged by the arbitrator(s)
shall be equally divided between the parties for payment. The arbitrator(s)
shall have the authority to assess one party more of the costs if they feel the
same is warranted by the position taken by a particular party or the result of
the arbitration proceedings. Any decision by the arbitrator(s) shall be binding
and conclusive upon each of the parties and may be sued on or enforced in any
court of competent jurisdiction.

 

ARTICLE 11.

TERMINATION

 

11.1.

Termination by the Parties. This Agreement may be terminated :

 

 

(a)

by mutual written consent of the Licensor and Licensee;

 

 

   

(b)

by Licensor if there has been a material breach by Licensee of any
representation, warranty, covenant or agreement set forth in this Agreement
which Licensee fails to cure within thirty (30) Business Days after written
notice thereof is given by Licensor ; or

 

 

   

(c)

by Licensee if there has been a material breach by Licensor of any
representation, warranty, covenant or agreement set forth in this Agreement
which Licensor fails to cure within thirty (30) Business Days after written
notice thereof is given by Licensee.

 

 
13


--------------------------------------------------------------------------------




 

11.2.

Effect of Termination. In the event of the termination of the provisions of this
Agreement as provided in Subsection 11.1(a), such provisions of this Agreement
shall be of no further force or effect without any liability to any person in
respect thereof, however, that if the provisions of this Agreement terminated
pursuant to Subsection 11.1(b) or 11. 1(c), as the case may be, because of a
breach by any party of the representations, warranties, covenants , obligations
or agreements of such party set forth in this Agreement , the terminating
party's right to pursue all legal remedies against the other Party will survive
such termination unimpaired .

 

ARTICLE 12.

GENERAL

 

12.1.

Notice. All notices and other communications between the parties hereunder shall
be in writing and shall be deemed to have been given if delivered personally or
by overnight courier service, transmitted by facsimile or email or mailed by
registered or certified mail, postage prepaid to the parties at the following
addresses (or at such other address for such party as shall be specified in like
notice):

 

if to NGEY to :

 

   

Address:

4217 - 109 East 17th Street,

Cheyenne, Wyoming

82001

   

 

 

   

Attention:

Chairman & CEO with an email address of: perry.west@newglobalenergy.net

 

if to Licensor to:

 

   

Address:

c/o Lee H. Durst, Esq. THE DURST FIRM

220 Newport Center Drive, Suite 11285,

Newport Beach, California 92660

   

 

 

   

Attention:

Chief Financial Officer with an email address of:

   

 

 

   

 

with a copy to: CEO

   

 

with an email address of: hmann@altematehealth .ca

 

if to Licensee to :

 

   

Address:

Suite 4217 - 109 East 17th Street,

Cheyenne, Wyoming 82001

Attention: Perry West

with an email address of: perry.west@newglobalenergy.net

   

 

 

   

 

with copy to NGEY Chairman and CEO

with an email address of: perry.west@newglobalenergy.net

 

Any notice or other communication given in accordance herewith shall be deemed
to have been given and received upon receipt thereof unless such day is not a
Business Day in which case it shall be deemed to have been given and received
upon the immediately following Business Day .

 



12.2.

Entire Agreement. This Agreement supersedes and abrogates all former verbal or
written agreements between the parties hereto with respect to the subject matter
hereof . This Agreement is not subject to change except by mutual agreement, in
writing, signed by both parties.

 

 

12.3.

Time of the Essence. Time shall be of the essence of this Agreement.

 

 

12.4.

Amendments. This Agreement may only be amended or otherwise modified by written
agreement executed by the Licensee and Licensor.

 

 
14


--------------------------------------------------------------------------------




 

12.5.

Governing Law. This Agreement shall be governed by, interpreted, construed and
enforced in accordance with the substantive laws of the state of Wyoming,
without regard to conflict of law rules.

 

 

12.6.

Assignment. Licensor shall have the right to assign this Agreement to: (i) an
Affiliate or Subsidiary of Licensor without the prior notice to or consent of
Licensee, but upon substantially contemporaneous notice which may be subsequent
to the assignment; or (ii) a third party that is not an Affiliate or Subsidiary
of Licensor on the prior written consent of the Licensee. Licensee may only
assign this Agreement or any part of this Agreement in accordance with Sections
2.4, 2.5 and 2.6, as applicable.

 

 

12.7.

Severability. If any provision of this Agreement shall be determined by an
arbitrator or any court of competent jurisdiction to be illegal, invalid or
unenforceable, that provision will be severed from this Agreement and the
remaining provisions shall remain in full force and effect.

 

 

12.8.

Inurement. This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

 

 

12.9.

Counterparts. This Agreement may be executed in any number of counterparts
(including counterparts by facsimile or electronically transmitted PDF
instruments) and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

 

12.10.

Interpretation Not Affected by Headings, Etc. The division of this Agreement
into Articles, Sections and paragraphs and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement, and unless otherwise specified, "Article",
"Section" or other subdivision of this Agreement mean and refer to the specified
Article , Section or other subdivision of this Agreement.

 

 

12.11.

Number, Gender, Etc. Words importing the singular number only shall include the
plural and vice versa. Words importing the use of any gender shall include all
genders.

 

 

12.12.

Date for Any Action. If any date on which any action is required to be taken
under this Agreement is not a Business Day, such action shall be required to be
taken on the next succeeding Business Day.

 

 

12.13.

Currency. All sums of money which are referred to in this Agreement are, unless
the context or subject matter otherwise permits, expressed in the currency of
the United States.



 

 
15


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the year and
date first above written, with effect as at and from January 30, 2015.

 

 

NEW GLOBAL ENERGY, INC.         By: /s/ PERRY DOUGLAS WEST   Name : PERRY
DOUGLAS WEST   Title : CEO & Chairman   Date: May 4, 2015

 

LICENSOR

 

VIP-PATIENT LLC

 

By: /s/ HOWARD MANN   Name : HOWARD MANN   Title : CEO   Date : May 4, 2015

 

LICENSEE

 

N EW GLOBAL MEDICAL, INC.

 

By: /s/ PERRY DOUGLAS   Name : PERRY DOUGLAS   Title : CEO & Chairman   Date :
May 4, 2015

 

 

16

--------------------------------------------------------------------------------

